IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,607


EX PARTE JOSE JESUS NAVA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 879813-B IN THE 178TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to twenty (20) years' imprisonment.  The First Court of Appeals affirmed his
conviction.  Nava v. State, No. 01-02-00898-CR, (Tex. App.- Houston, September 18,  2003, no
pet.) (not designated for publication). 
	Applicant contends that his appellate counsel failed to advise him of his right to file petition
for discretionary review pro se.
	The trial court has entered findings of fact and conclusions of law that Applicant was
deprived of his right to file a petition for discretionary review pro se. Ex parte Riley, 193 S.W.3d
900 (Tex. Crim. App. 2006).  We find that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-02-00898-CR that affirmed his conviction in Case No. 879813 from the 178th Judicial District Court
of Harris County.  Applicant shall file his petition for discretionary review with the First Court of
Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: February 7, 2007
Do not publish